Citation Nr: 0213112	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  98-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nasal blockage.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence does not show that the veteran 
currently suffers from nasal blockage, and any nasal blockage 
that may be present is not shown to be causally or 
etiologically related to active service.

3.  There is no competent medical evidence of record showing 
any disease of the bladder during service or within one year 
following discharge from service.

4.  Competent medical evidence of record shows a diagnosis of 
bladder cancer, currently in remission.

5.  There is no credible evidence of record indicating the 
veteran's participation in an enumerated radiation-risk 
activity.

6.  There is no competent medical evidence of record 
suggesting ionizing radiation exposure as the cause of the 
veteran's bladder cancer.



CONCLUSIONS OF LAW

1.  Nasal blockage was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2001).

2.  Bladder cancer was not incurred in service, including as 
due to ionizing radiation exposure, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1133, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in rating 
decisions, statements of the case, supplemental statements of 
the case and letters from the RO.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as indicated in correspondence dated in June 1997, 
July 1997 and April 2001.  The Board also finds that the RO 
met its duty to assist by making satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, noting that it made adequate attempts to secure 
service medical records and social security records, and that 
VA treatment records have been associated with the file.  The 
veteran was also given a VA examination in April 1999, and 
was afforded the opportunity for a hearing.

The Board notes that the veteran's service medical records 
are not available and may have been destroyed in a July 12, 
1973, fire at the National Personnel Records Center (NPRC).  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources to 
reconstruct these records.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In this case, the NPRC also indicated that the 
veteran did not have any records at the Surgeon General's 
Office, and that his physical examinations could not be 
reconstructed.  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence to support his 
claim, such as lay testimony, and the claims file contains 
such notice, as seen in a July 1997 letter from the RO to the 
veteran.  See Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

I.  Service Connection for Nasal Blockage

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110; 1131.  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Although the service medical records have been deemed fire-
related, there must still be some indication in the record 
that nasal blockage is linked to service.  In this case, the 
veteran has not submitted any information or evidence, other 
than his own statements, tending to show this link.  While 
the Board acknowledges his testimony that he was treated for 
nasal blockage during service, his assertions are not enough; 
there must be medical evidence to support his contentions.  
The veteran, as a layman and not a physician, is not 
competent to give an opinion regarding medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).      

There is also no evidence of current disability.  The veteran 
has not provided any post-service treatment records, nor 
identified any medical facilities where he has received post-
service treatment, for nasal blockage.  The Board notes that 
the record contains extensive evidence of post-service VA 
treatment for other conditions, but that these records do not 
address any complaints, symptoms, diagnosis or treatment for 
nasal blockage.  

In essence, none of the elements required to support service 
connection for nasal blockage are shown in the competent 
evidence of record.  See 38 C.F.R. § 3.303.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The veteran's claim, therefore, cannot be 
service-connected under the law.

II. Entitlement to Service Connection for Bladder Cancer

The veteran claims that he developed bladder cancer as the 
result of his exposure to ionizing radiation in service while 
he worked as a mechanic servicing airplanes loaded with 
atomic bombs.  

Service connection for the veteran's bladder cancer may be 
awarded on three different legal bases: (1) presumptively as 
a disease listed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d) if manifested in a radiation-exposed veteran; (2) 
as a radiogenic disease under 38 C.F.R. § 3.311 due to 
ionizing radiation exposure; or (3) on a regular direct or 
presumptive service connection basis under 38 C.F.R. 
§§ 3.303, 3.307 and 3.309.  See Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  

The Board finds that the veteran's claim cannot be 
presumptively service-connected under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.309(d).  These provisions include an 
enumerated list of diseases subject to presumptive service 
connection in radiation-exposed veterans, and bladder cancer 
is included on the list as a cancer of the urinary tract per 
38 C.F.R. § 3.309(d)(2)(xv).  The veteran, however, has not 
provided any indication that he received radiation risk 
exposure via any of the delineated radiation-risk activities 
shown in 38 C.F.R. § 3.309(d)(3)(ii); working as a mechanic 
on planes carrying atomic bombs is not on the list.

The Board also holds that the veteran's claim cannot be 
service-connected under the provisions of 38 C.F.R. § 3.311 
as a radiogenic disease due to ionizing radiation exposure.  
Urinary bladder cancer is a listed radiogenic disease and 
there is competent medical evidence in the record of a 
diagnosis by December 1996, so the cancer manifested within 
the applicable time period.  See 3.311(b)(2)(xiii) and 
(b)(5)(iv).  There is no credible evidence of record, 
however, to suggest that the veteran's exposure to ionizing 
radiation is the cause of his bladder cancer.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  As previously noted, the RO attempted to 
secure service records, in part for information on radiation 
exposure, but the records have been considered destroyed by 
the 1973 NPRC fire.  The NPRC has also indicated that 
attempts to reconstruct the records or obtain them from 
another source have been unsuccessful.  Further, the veteran 
has been unable to provide any more definitive information to 
use for a search for additional records of exposure.  The 
Board also notes that the veteran has identified VA records 
related to the diagnosis and treatment of his bladder cancer, 
but these records are negative for any opinion linking the 
development of this cancer to ionizing radiation exposure, as 
is the April 1999 VA genitourinary examination report.  
Accordingly, in light of all of these circumstances, the 
Board finds that the veteran's bladder cancer is not subject 
to service connection under 38 C.F.R. § 3.311.  

Finally, there is no competent medical evidence of record 
establishing the development of any bladder disease either 
during service or within one year after discharge.  The first 
applicable evidence is a diagnosis and treatment in late 
1996, more than 40 years after service, but there is no 
evidence in the file linking the condition to service.  
Therefore, absent competent evidence of a bladder disease 
incurred in service or in the presumptive period following 
it, the claim also may not be service-connected under the 
provisions of 38 C.F.R. §§ 3.303, 3.307 and 3.309.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding 
that the veteran's bladder cancer is related to his service, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim cannot be service-
connected under the law.


ORDER

Service connection for nasal blockage is denied.

Service connection for bladder cancer is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

